DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, as amended, recites, “a coach to provide coaching remotely over the network to the potential player based on the recorded sensor data”.  There is no support for this this claim language in the original disclosure.  For the purposes of examination, the examiner will use the disclosure in paragraph [0090] of applicant’s PG pub to best evaluate what is trying to be claimed.
Paragraph [0090] recites, “During the session, each player of the group can post scores, observe the play of other dart players through one or more sensors (e.g., cameras, microphones, pressure sensors, and etc.), and provide feedback.  In another example, a dart player can be remotely coached by another player.”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Soni (US patent 9,760,955) in view of Jeng et al. (US PG pub 2007/0190506).

Soni shows all of the limitations of the claims except for specifying recording sensor data related to a real-world physical property and enabling remote coaching based on the sensor data.

	Soni shows;
	In regards to claim 1, 
A method of recruiting remote players for a competitive event, comprising: 
identifying a potential player;  (figure 6, step 604, a subset of candidate users)
retrieving skill metrics of the potential player;  (figure 6, step 606, ranking candidate users base on retrieving skill data from the candidate users’ profiles)
determining whether the skill metrics of the potential player rises above a corresponding minimum skill threshold for the competitive event;  and (column 16, lines 38-40, “a set of rules associated with the group event, a minimum skill level requirement, a maximum skill level permitted”.  This is also included in the above ranking.)
responsive to determining that at least one of the skill metrics of potential player rises above the minimum skill threshold for the competitive event, sending the potential player an invitation to the competitive event. (figure 6, step 608, permitting a first subset to subscribe to the group event based on a on a set of grouping criteria.)
 
In regards to claims 11,
the competitive event is an in-person competition. (column 4, lines 32-39)
 
In regards to claims 7 and 8,
sending the potential player promotional material with respect to the event, wherein the promotional material is at least one of a coupon, an invitation, and informational material. (column 8, lines 14-16, “an invitation component 410 that invites a user profile to join the group or the group event”)
 
In regards to claims 9 and 10,
wherein the skill metrics are specific to a type of event or the skill metrics are associated with multiple types of events. (column 3, lines 23-32, “Furthermore, in an aspect, the system facilitates the tracking of user skill levels and provides users the capability to review various qualities, characteristics and attributes of other users via rating systems.  In another aspect, the system facilitates the determination and quantification of user skill level as pertains to various group events or group events.  For instance, a user can be rated on skill level, attendance track record, preparedness, cooperative proclivities, and other such rating criteria.”)
 
In regards to claims 12 and 15,
the potential player had previously signed up for a similar event; the potential player had previously signed up for the event. (column 6, lines 21-27, “The user preferences can comprise the set of ranking data, the set of grouping criteria, a skill level of a user profile, a proximity of a first location corresponding to the first user profile as compared to a second location corresponding to the group event, historical information related to a user profile (e.g., attendance, behavior during gameplay), peer reviews or comments regarding a user profile, sporting preferences, positional preferences, athletic type preferences, or other such user preferences.” The historical information show the events and similar events that the candidate has signed up for.)
	In regards to claims 13, 14 and 16,
wherein the potential player had not previously signed up for a similar event; wherein the potential player has never participated in a similar event; and wherein the potential player had not previously signed up for the event.  (This is inherent because there is a first time for everything.)

	Jeng et al., paragraph [0051], teaches, “Assuming that user A operating the remote end 20 is a student and user B operating the remote end 30 is a coach, the coach is able to see the swing of the student on his/her displaying device 34 in real time so that he/she can specifically correct the gesture, strength and trajectory of the awing 
instantly.”  (The video display is considered to be the sensor data, which the coaching is based on.)

Based on the teaching of Jeng et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Soni invention to incorporate recording sensor data related to a real-world physical property and enabling remote coaching based on the sensor data in order to improve the players on the Soni system, which is beneficial in all competitive situations.


Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Soni (US patent 9,760,955) and Jeng et al. (US PG pub 2007/0190506) in further view of Batista Jerez (US PG pub 2013/0165238).

The combination system of Soni and Jeng et al. shows all of the limitations of the claims except for specifying that the competitive event is a remote play competition; updating the skill metrics of the potential player with respect to the competitive event; wherein the matchmaking database comprises a collection of skill metrics from multiple players; and updating a matchmaking algorithm based on changes to the matchmaking database.


Batista Jerez teaches,
[0228] “d) Competition type: defines the environment where the activity takes place: the user can choose "Live" it if take place on a physical environment or "Virtual" if the activity takes place in cyberspace or a computer generated environment.”
Abstract, “Users can compare two or more elements of the network or just follow any element of the network receiving constant updates about topics of their interest.”  FIG. 4 is a block diagram showing the data definition, formulas, statistics, raw data, data rules and user generated profiles related to an activity in a database engine.  The formula section is considered to be matchmaking algorithms.

Based on the teaching of Batista Jerez, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination system of Soni and Jeng et al. to incorporate some matching system components, including, the competitive event is a remote play competition; updating the skill metrics of the potential player with respect to the competitive event; wherein the matchmaking database comprises a collection of skill metrics from multiple players; and updating a matchmaking algorithm based on changes to the matchmaking database in order to improve the range and maintenance of the Soni system.
Response to Arguments
	In regards to the 35 USC 101, the examiner concurs with the applicant in that the positive recitation of players participating in a competitive event over a network could not be performed merely by a mental step.
In regards to the art rejection, applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A CUFF whose telephone number is (571)272-6778.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A CUFF/           Primary Examiner, Art Unit 3715